MORTON, District Judge.
If trustees in bankruptcy may resort to a plenary action in this court to protect their right to the possession of personal property belonging to the bankrupt, the present bill of complaint concededly states a case. In Whitney v. Wenman, 198 U. S. 539, at page 553, 25 Sup. Ct. 778, 49 L. Ed. 1157, a plenary suit instituted by trustees in bankruptcy to regain possession of property alleged to belong to the estate was expressly approved by the Supreme Court.
The question raised by the motion to dismiss is concluded by that decision, and the motion must be overruled.